Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 1 of 15 - Page ID#: 530



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

 CRIMINAL ACTION NO. 5:19-CR-00101-KKC-MAS

 UNITED STATES OF AMERICA                                                     PLAINTIFF


 V.            UNITED STATES’S OPPOSITION TO DEFENDANT’S
                  MOTION TO REVOKE DETENTION ORDER


 MAHMOUD SHAKER SHALASH                                                     DEFENDANT

                                     * * * * * *

       The United States hereby opposes Defendant Shalash’s motion to revoke the

 Detention Order issued by the Magistrate Judge on May 17, 2019. At Shalash’s detention

 hearing, the Magistrate Judge appropriately weighed the evidence and arguments relating

 to Shalash’s participation in a murder for hire plot. The Magistrate Judge was correct to

 conclude that no combination of release conditions would reasonably assure Shalash’s

 future appearance or the safety of Shalash’s would-be victim or other members of the

 community. After the detention hearing, the grand jury returned an indictment charging

 Shalash with this offense and participating in a conspiracy to kidnap the potential victim.

 As discussed below, this indictment and this additional charge only strengthen the

 conclusion that Shalash should be detained pending his trial.
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 2 of 15 - Page ID#: 531



                                       ARGUMENT

        A defendant should be detained when no “combination of conditions will reasonably

 assure the appearance of the person as required and the safety of any other person and the

 community . . . .” 18 U.S.C. § 3142(e)(1). Clear and convincing evidence must support a

 finding that detention is necessary to ensure a person’s safety. See 18 U.S.C. § 3142(f). A

 preponderance of the evidence is necessary to sustain an order detaining a defendant based

 on risk of nonappearance. See, e.g., United States v. Patriarca, 948 F.2d 789, 793 (1st Cir.

 1991). Both standards require consideration of available information concerning: (1) the

 nature and circumstances of the offense charged; (2) the weight of the evidence against the

 person; (3) the history and characteristics of the person; and (4) the nature and seriousness

 of the danger to any person or the community that would be posed by the person’s release.”

 18 U.S.C. § 3142(g)(1)-(4).    In this case, the Magistrate Judge considered all available

 information, gave due weight to each statutory factor, and appropriately concluded that

 detention was necessary under either standard.

        A.     Risk of Danger

        The Magistrate Judge concluded that clear and convincing evidence of Shalash’s

 danger established that release conditions would not be sufficient to reasonably assure the

 safety of another person. [DE 21: Detention Order at 11-12.] The Magistrate Judge

 determined that three of the four § 3142(g) factors weighed heavily in favor of this

 conclusion. [Id. at 6-12.] Each of these three factors is discussed below.
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 3 of 15 - Page ID#: 532



           1. Nature and Circumstances of the Offenses Charged

       Through a complaint affidavit and testimony at the detention hearing, FBI Task

 Force Officer William Jackson provided a significant amount of information about the

 nature and circumstances of the offenses charged.        These events began during an

 investigation in which a confidential human source (“CHS”) contacted Shalash. [DE 20:

 Det. Hr’g Tr. at 13.] The investigation initially covered matters other than kidnapping and

 murder for hire. [Id. at 44] During communications that spanned March 12 through May

 3, 2009, Shalash sought the CHS’s assistance in finding two individuals who owed money

 to Shalash and others. Through discussions of the first individual (“Victim 1”), Shalash

 became aware that the CHS was willing to kidnap and physically harm individuals over

 unpaid debts. As those discussions progressed to the second individual (“Victim 2” or

 “L.E.”), Shalash willingly introduced the CHS to codefendant Fnu Sadiqullah, who wanted

 the CHS to do exactly that. Shalash also agreed to facilitate the CHS’s discussions with

 Sadiqullah and his associates and to assist the CHS in locating L.E.

       On March 12, 2019, Shalash met with the CHS and told the CHS about a matter that

 he stated he did not want to discuss over the phone. [Id. at 14.] Shalash proceeded to tell

 the CHS about Victim 1, whom Shalash believed owed him approximately $80,000. [Id.

 at 16; DE 1: Criminal Complaint ¶ 7.] Shalash asked the CHS to find Victim #1 and

 possibly retrieve Shalash’s money. [DE 20: Det. Hr’g Tr. at 17.] The CHS opined that

 Victim #1 “needs to do something more than just cough up the money.” [DE 1: Criminal

 Complaint at ¶ 7.] Later in the discussion, Shalash brought up a “friend” who “told me he

 wanted to bring him alive or dead just to convey the message.” [Id.] The CHS responded,
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 4 of 15 - Page ID#: 533



 “I know guys that will kill you for that kind of money. [Id.] As the discussion progressed,

 the CHS asked Shalash if he wanted Victim #1’s legs broken, and Shalash responded,

 “well, no,” and continued that he would like to receive his money from Victim #1. [Id.]

 Later still, Shalash once again brought up the “friend” who told had apparently asked

 Shalash whether he wanted Victim #1 “alive or dead.” [Id.] The CHS asked Shalash again

 what he wanted, and when Shalash stammered, the CHS answered his own question by

 stating, “Your money is what you want.” [Id.] Shalash agreed, and the CHS again

 expressed willingness to break Victim #1’s legs. [Id.] In the weeks that followed, the CHS

 informed Shalash that the CHS had located Victim #1 and asked Shalash what he wanted

 the CHS to do. [Id. ¶ 8; DE 20: Det. Hr’g Tr. at 17-18.] Shalash told the CHS, in essence,

 to “do whatever you have to do to get my money back.” [DE 1: Complaint ¶ 8; DE 20:

 Det. Hr’g Tr. at 82-83.]

        Shalash and the CHS met again about these matters on April 30, 2019. That

 discussion turned from Victim #1 to L.E. Shalash told the CHS that L.E. owed “a lot of

 money” to various individuals, including several individuals from Afghanistan. [DE 20:

 Det. Hr’g Tr. at 20-21.] Shalash obtained photographs from Facebook depicting L.E. and

 and L.E.’s mother and daughter, and he showed them to the CHS. [Id. at 22-23.] Shalash

 then told the CHS that L.E. “owed several of the Afghanis several hundred thousand

 dollars, and that if the Afghans found him, they were going to kill him.” [Id. at 20; see

 also DE 31: Notice at 2-3 (correcting sequence of events).] After the CHS asked to meet

 them, Shalash contacted Sadiqullah and asked him to join the meeting. [DE 21: Det. Hr’g

 Tr. at 22; DE 31: Notice at 2-3.] After Sadiqullah arrived and further explained the
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 5 of 15 - Page ID#: 534



 circumstances to the CHS, Sadiqullah offered to pay the CHS to kill L.E. [DE 1:

 Complaint at ¶ 10; DE 21: Det. Hr’g Tr. at 23-25.] Sadiqullah and Shalash agreed to

 discuss the matter with the other Afghan individuals and try to reach an agreement among

 them about the CHS’s payment. [DE 1: Complaint ¶ 10; DE 20: Det. Hr’g Tr. at 25-26.]

        Two days later, on May 2, 2019, Sadiqullah called the CHS, told the CHS that he

 and his associates had “captured” L.E., and asked the CHS to come “take care” of L.E.

 [DE 1: Complaint ¶ 11; DE 20: Det. Hr’g Tr. at 26-27.] The FBI subsequently located

 and interviewed L.E., who reported that Sadiqullah, co-defendant Abdul Hadi, and a third

 man confronted L.E. at L.E.’s place of business and made menacing statements about L.E.

 and L.E.’s son. [DE 1: Complaint ¶ 12; DE 20: Det. Hr’g Tr. at 26-29.] L.E. told the FBI

 that the three men remained at L.E.’s business for approximately one hour before leaving.

 [DE 1: Complaint ¶ 12.] Sadiqullah called the CHS and claimed that they had released

 L.E. and were once again looking for L.E. [DE 1: Complaint ¶ 11; DE 20: Det. Hr’g Tr.

 at 27.] The following day, May 3, 2019, Shalash contacted the CHS through social media

 and provided L.E.’s phone number to the CHS. [DE 1: Complaint ¶ 13; DE 20: Det. Hr’g

 Tr. at 29-30.]

        Based on these events, a criminal complaint was filed charging Shalash with

 conspiring to use interstate facilities in the commission of a murder for hire scheme, in

 violation of 18 U.S.C. § 1958. [DE 1: Complaint.] On May 22, 2019, a grand jury returned

 an indictment charging Shalash with violating § 1958 and also conspiring to kidnap L.E.

 and L.E.’s family, in violation of 18 U.S.C. § 1201(c). [DE 27: Indictment at ¶¶ 1-4.]

 The indictment alleges specifically that Shalash: (1) knew that the CHS (identified as
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 6 of 15 - Page ID#: 535



 “Person A”) “had the means and inclination to kidnap and physically harm other

 individuals to collect unpaid debts”; (2) knew that Sadiqullah wanted to kill L.E. over an

 unpaid debt; and (3) “introduced Sadiqullah to Person A and informed Sadiqullah that

 Person A could ‘help’ him.” [Id. at ¶ 2(a).]     The indictment also alleges that Shalash

 advanced the objectives of this conspiracy by giving the CHS identifying information about

 L.E. and L.E.’s family. [Id. at ¶ 2(e).]

        The nature and circumstances of these offenses warrant pretrial detention. Each

 offense is a conspiracy to physically harm another person. Shalash himself took several

 overt steps in furtherance of each conspiracy, by introducing the CHS to Sadiqullah,

 facilitating their discussions, and providing photographs and a phone number to help the

 CHS locate L.E. Shalash did each of these things under the apparent belief that the CHS

 would kidnap L.E. or a member of L.E.’s family and that the CHS would ultimately murder

 L.E. The objective of each conspiracy was a federal felony containing an element that

 involved the use of physical force against the person of another. See 18 U.S.C. § 1201(a)

 (prohibiting seizing, confining, kidnapping, abducting, and carrying away another person);

 18 U.S.C. § 1958(a) (requiring intent that a murder be committed in violation of federal or

 state law). Both offenses are thus “crimes of violence,” as that term is defined in 18 U.S.C.

 § 3156(a)(4). This factor is entitled to significant weight in the detention calculus. See 18

 U.S.C. § 3142(g)(1); United States v. Stone, 608 F.3d 939, 947 (6th Cir. 2010) (“In terms

 of dangerousness, Congress also thought it was especially significant if the charges include

 ‘a crime of violence’ . . . .”).
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 7 of 15 - Page ID#: 536



         Furthermore, the kidnapping charge establishes a presumption of detention. See 18

 U.S.C. § 3142(e)(3)(E) (“an offense involving a minor victim under section 1201”).1 This

 presumption, while rebuttable, would weigh further in favor of the Shalash’s pretrial

 detention.       See Stone, 608 F.3d at 945-46 (“[T]he presumption reflects Congress’s

 substantive judgment that particular classes of offenders should ordinarily be detained prior

 to trial.”).

         In short, nothing about the nature and circumstances of the charged offenses

 suggests that a combination of release conditions could remediate the risk to L.E. and

 others involved in these events.

                2. Weight of the Evidence

         The weight of the evidence also favors detention. The Sixth Circuit instructs that

 “[t]his factor goes to the weight of the evidence of dangerousness, not the weight of the

 evidence of the defendant’s guilt.” Stone, 608 F.3d at 948. Under this standard, the

 Magistrate Judge appropriately declined to consider Shalash’s defenses to the murder for

 hire plot charged in the complaint. [DE 21: Detention Order at 9.] Under 18 U.S.C.

 § 3142(g)(2), the inquiry is not whether there is probable cause to find that Shalash

 participated in this conspiracy (although the intervening indictment certainly establishes

 that and more). Instead, the question is whether the weight of the evidence establishes that



 1
   The § 1201 violation was not charged in the complaint or considered at the detention
 hearing, and so the Magistrate Judge considered this to be a nonpresumption case. The
 indictment does not specify the ages of the kidnapping targets. The government hereby
 proffers that the targeted member of L.E.’s family was a minor, and the government
 would present the Court with further information about this fact if needed.
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 8 of 15 - Page ID#: 537



 Shalash is a danger to another person. As discussed above, the Magistrate Judge heard

 evidence that Shalash helped to contrive and then assisted a scheme to murder L.E. because

 of unpaid debts that L.E. owed to several individuals. This evidence of Shalash’s actions

 leads to the conclusion that release conditions could not assure L.E.’s safety.

        Shalash’s anticipated entrapment defense, to the extent it is necessary to consider it,

 does not change this conclusion. Shalash makes much of TFO Jackson’s concession that

 it was “possible” that Shalash made statements rejecting the idea of violence up to a dozen

 times. [DE 25: Mot. to Revoke Det. Order at 3.] Even if these statements truly numbered

 a dozen, the evidence nonetheless also established that Shalash coupled them with words

 and actions that implicitly requested the violence he expressly claimed to reject. For

 instance, when discussing Victim #1, it was Shalash who introduced his “friend’s”

 suggestion that Victim #1 could be brought “alive or dead just to convey the message.”

 [DE 1: Criminal Complaint at ¶ 7.] But, when the CHS then explored the possibility of

 breaking Victim #1’s legs, Shalash rejected the express proposal. [Id.] A factfinder would

 have ample reason to conclude that Shalash was guardedly requesting the CHS to exact

 violent payback.

        Shalash’s entrapment defense also has diminished relevance because most, if not

 all, of his express refusals concerned the prospect of violence to Victim #1, who was not

 the target of the charged conspiracy. [DE 1: Complaint ¶ 7; DE 20: Det. Hr’g Tr. at 52-

 56.] Shalash suggests that he also rebuffed the notion of violence to L.E. [DE 25: Mot.

 to Revoke Det. Order at 10-11.] The only record support for this is a soliloquy in which

 Shalash’s counsel posits that there were “statements that I would consider to be Mr. Shalash
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 9 of 15 - Page ID#: 538



 either declining or rebuffing or otherwise expressing some disinclination towards harming

 either Victim 1 or Victim 2.” [DE 20: Det. Hr’g Tr. at 53.] Evidence of Shalash’s actions

 contradicts this assertion.   Shalash himself told the CHS about Sadiqullah and his

 associates, whom Shalash volunteered would “kill” L.E. if they found him. [Id. at 20.]

 Shalash himself volunteered L.E.’s contact information to the CHS, believing the CHS to

 be a hitman. [Id. at 29-30.] This evidence establishes Shalash as a danger to L.E., and an

 unsubstantiated suggestion that Shalash “rebuffed” express discussions of violence to L.E.

 cannot overcome it.

        Shalash’s other criticisms of the evidence warrant only brief responses. Shalash

 argues that the FBI’s surveillance produced no video confirmation of his presence during

 the part of the April 30 meeting when Sadiqullah overtly asked the CHS to kill L.E. [DE

 25: Mot. to Revoke Det. Order at 7-8.] This is true, but beside the point. Again, evidence

 was presented that Shalash knew that Sadiqullah and his associates wanted to kill L.E. and

 arranged a meeting between the Sadiqullah and the CHS to discuss this same matter.

 Shalash also argues that the Magistrate Judge failed to consider the “absurdity” of Shalash

 wanting to kill a person who owed a debt. [DE 25: Mot. to Revoke Det. Order at 10.]

 Evidence was presented that Shalash himself articulated the rationale for killing a debtor:

 “to convey the message.” [DE 1: Criminal Complaint at ¶ 7.]

       Shalash’s objections do not overcome the evidence weighing strongly in favor of a

 conclusion that Shalash posed a substantial danger to L.E.
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 10 of 15 - Page ID#: 539



            3. Danger to Any Person Posed by Release

         As discussed above, the offenses charged and the evidence supporting those charges

  established that Shalash posed a substantial danger to the target of his murder for hire plot,

  L.E. The Magistrate Judge rightly also considered Shalash’s potential danger to other

  individuals involved in these events, including Victim #1 (whom Shalash believed owed

  him a substantial debt) and the CHS (who provided most of the evidence against Shalash).

  [DE 21: Detention Order at 11.] These concerns led to the “obvious conclusion that a

  person capable of one contract murder would be capable of another.” [Id. (quoting United

  States v. Ross, 2007 WL 1295995, at *5 (W.D. Mich. April 6, 2007)). The Magistrate

  Judge considered release conditions that could potentially mitigate these risks, including

  GPS monitoring, home detention, and requiring Shalash to reside with or report to third

  party custodians who testified at the detention hearing. [Id.] After weighing all of this, the

  Magistrate Judge concluded that no set of release conditions would sufficiently mitigate

  the risk to L.E. and potentially to Victim #1 and the CHS. [Id.]

         The Magistrate Judge’s conclusion was unavoidable.                Despite Shalash’s

  protestations that he “rebuffed” the possibility of violence, he repeatedly brought up the

  notion of harm to Victim #1 and to L.E. He was fully cognizant that the CHS represented

  himself as able and willing to do this harm. He knew that Sadiqullah and the others wanted

  to kill L.E. He arranged a meeting between the CHS and Sadiqullah. He provided

  information to help the CHS identify and locate L.E. and L.E.’s family. Shalash’s actions

  reveal that he countenanced the prospect of violence to L.E. And, significantly, they also

  reveal that he sought to accomplish this violence through an intermediary. Under these
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 11 of 15 - Page ID#: 540



  facts, Shalash poses a significant risk of substantial physical harm to L.E. and others. No

  set of release conditions exists that can counterbalance the possibility and gravity of this

  potential harm. Home detention, electronic monitoring, and third party stewardship could

  not prevent Shalash from engaging another intermediary to eliminate the witnesses against

  him. Pretrial detention is the only way to reasonably assure the safety of L.E. and the other

  individuals involved.

         B.     Risk of Nonappearance

         The Magistrate Judge also determined that conditions could not be imposed that

  would reasonably assure Shalash’s appearance for future court proceedings. [DE 21:

  Detention Order at 4-6.]      The conclusion was based on:         (1) Shalash’s “extensive

  connections abroad”, including family residing in the West Bank; (2) Shalash’s frequent

  and widespread international travel; (3) the substantial maximum penalties for the murder

  for hire offense charged in the complaint; and (4) a large amount of cash located at

  Shalash’s residence and unreported during Shalash’s pretrial services interview. [DE 21:

  Detention Order at 4-6.] These factors speak for themselves and collectively outweigh

  Shalash’s ties to the Eastern District of Kentucky.

         Shalash nevertheless objects to the Magistrate Judge’s determination on three

  grounds. First, Shalash argues the Magistrate Judge should have concluded that his

  prospective entrapment defense would mitigate the flight risk. [DE 25: Mot. to Revoke

  Det. Order at 12.] Shalash’s effort to graft this issue into a flight risk analysis is based on

  a First Circuit decision affirming a defendant’s release partly because he proffered an

  entrapment defense “that could exonerate him and that will be undercut by fleeing.” [See
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 12 of 15 - Page ID#: 541



  id. (quoting United States v. O'Brien, 895 F.2d 810, 816 (1st Cir. 1990)).] With respect to

  the First Circuit, one could just as easily conclude that a defendant would flee to avoid the

  substantial personal risks associated with standing trial and litigating that defense. This is

  particularly the case where, as here, the prospective entrapment defense is not entirely

  supported by the facts and would be only marginally relevant to Shalash’s words and

  actions concerning L.E. [See supra Section A.2.]

         Second, Shalash claims that the Magistrate Judge’s consideration of his recurrent

  international travel was “tantamount to a First Amendment violation,” since Shalash

  traveled for “religious pilgrimages, faith-based conferences, or family events.” [DE 25:

  Mot. to Revoke Det. Order at 13.] The Detention Order relied on Shalash’s international

  travel, not his exercises of religious freedom. [DE 21: Detention Order at 4-5.] Some of

  that travel may have been incidental to attendance at a religious event, but that does not

  confer First Amendment protection over the act of traveling abroad. The Magistrate

  Judge’s consideration of this factor was appropriate and necessary.

         Third, Shalash takes issue with the Magistrate Judge’s consideration of Shalash’s

  failure to report what he terms “a comparatively minute amount of cash” during his pretrial

  services interview. [DE 25: Mot. to Revoke Det. Order at 13.] This “minute amount of

  cash” was, in fact, over $100,000 in currency located during a search of Shalash’s residence

  on May 8, 2019. [DE 20: Det. Hr’g Tr. at 37.] When asked the following day about his

  net worth, Shalash reported his traceable assets, including bank accounts, vehicles,

  businesses, and his residence, but he made no reference to this stockpile of cash. [DE 21:

  Detention Order at 5-6.] Even though that cash was then in FBI custody, it is implausible
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 13 of 15 - Page ID#: 542



  to suggest that Shalash did not consider it part of his net worth. Unreported cash raises the

  suspicion of nonappearance risk, because it is liquid, untraceable, and could easily be used

  to finance a flight. The Magistrate Judge appropriately considered this in combination with

  the other information presented about Shalash’s history and characteristics.

         The Magistrate Judge’s conclusion that release conditions could not reasonably

  mitigate the nonappearance risk was the right decision under the circumstances. The grand

  jury’s intervening indictment has only raised the stakes for Shalash and thereby increased

  the potential flight risk. The Detention Order relied in part on the ten-year statutory

  maximum penalty for the offense charged in the complaint, characterizing this as a

  potential life sentence in light of Shalash’s current age and health problems. [DE 21:

  Detention Order at 5.] The indictment has added a kidnapping charge, which carries a

  maximum penalty of life imprisonment. [DE 27: Indictment at ¶¶ 1-2.] Shalash’s

  motivation to flee is even higher now than it was at the time of the detention hearing. No

  combination of release conditions could reasonably assure his appearance at future court

  proceedings.

                                       CONCLUSION

         For the foregoing reasons, the United States respectfully requests that the Court

  affirm the Magistrate Judge’s order detaining Mahmoud Shalash.



                                                    Respectfully submitted,

                                                    ROBERT M. DUNCAN, JR.
                                                    UNITED STATES ATTORNEY
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 14 of 15 - Page ID#: 543



                                  By:        /s/Andrew T. Boone
                                             Andrew T. Boone
                                             Assistant United States Attorney
                                             260 W. Vine Street, Suite 300
                                             Lexington, Kentucky 40507-1612
                                             (859) 685-4841
                                             FAX: (859) 233-2747
                                             andrew.boone2@usdoj.gov
Case: 5:19-cr-00101-KKC-MAS Doc #: 38 Filed: 06/05/19 Page: 15 of 15 - Page ID#: 544



                             CERTIFICATE OF SERVICE

        On June 5, 2019, I electronically filed this document through the ECF system,
  which will send notice to counsel of record.

                                                 /s/Andrew T. Boone
                                                 Assistant United States Attorney
